On Motion for Rehearing.
_ • We inadvertently stated in our original opinion that on December 23, 1921, the cashier of the bank went to Pilcher’s son about the account, and asked him if his father did not have some money on deposit in the bank on time deposit, and told him, if he did, that it would be safer on open account. Erom this statement it would be taken that the cashier mentioned was the cashier of the bank in which Pilcher had left his money, but our attention has been called to the fact on motion for rehearing that the cashier that had the conversation with Pilcher’s son v>as the cashier of another state bank in the same town. The record does not disclose that the son told his father from whom he got the information; therefore the fact that the information was gotten by the son from the cashier of the different bank could not affect our holding in the original opinion; but we think that this statement should be made, so that the record will not show' any bad faith -on the part of the officers of the insolvent bank.
■ We recommend that the. motion for rehearing be overruled.